DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1 and 4 are rejected under 35 U.S.C. 102a1 as being anticipated by Suzuki et al.
Suzuki et al. shows a vehicle air-conditioning device comprising:  a compressor 2 to compress a refrigerant; an air flow passage 3 through which air to be supplied to a vehicle interior flows; a radiator 4 to let the refrigerant radiate heat, thereby heating the air to be supplied from the air flow passage to the vehicle interior; an outdoor heat exchanger 7 disposed outside the vehicle interior; and a control device 32, whereby the control device executes a least a heating operation to let the refrigerant discharged from the compressor radiate heat in the radiator, decompress the refrigerant from which the heat has been radiated via valve 6, and then let the refrigerant absorb heat in the outdoor heat exchanger [0075], wherein the air-conditioning device includes a heat-generating equipment temperature adjusting device 23 to circulate a heat medium in heat generating equipment mounted in a vehicle to adjust the temperature of the heat generating equipment [0067], wherein the heat-generating equipment temperature adjusting device has a heating device 40 to heat the heat medium, and a refrigerant-heat medium heat exchanger 35 to exchange heat between the refrigerant and the heat medium, wherein the control device 32 has a heat medium heat absorption/heating mode to let the refrigerant discharged from the compressor radiate heat in the radiator, decompress the refrigerant .
Allowable Subject Matter
4.	Claims 2, 3, and 5-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of Katoh et al., Itoh et al., and Satou et al. are pertinent to the Applicant’s invention.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Davis Hwu whose telephone number is (571)272-4904.
Examiner interviews are available via telephone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 



/DAVIS D HWU/Primary Examiner, Art Unit 3763